PER CURIAM:
Galen Christopher Pendergrass seeks to appeal the district court’s order dismissing one claim and directing him to respond regarding the timeliness of the remaining claims in his 28 U.S.C. § 2255 (2000) motion. This court may exercise jurisdiction *337only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Pender-grass seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny a certificate of appealability and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED